STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 13, 2016
              Plaintiff-Appellee,

v                                                                  No. 327809
                                                                   Wayne Circuit Court
HAZLEY LEE COY,                                                    LC No. 14-011038-FC

              Defendant-Appellant.


Before: FORT HOOD, P.J., and GLEICHER and O’BRIEN, JJ.

PER CURIAM.

       Following a jury trial, defendant was convicted of first-degree premeditated murder,
MCL 750.316(1)(a), and unlawful driving away an automobile, MCL 750.413. Defendant was
sentenced as a fourth habitual offender, MCL 769.12, to life imprisonment for the murder
conviction and 76 months to 20 years’ imprisonment for the unlawful driving away conviction.
Defendant appeals as of right. We affirm.

       Defendant argues that there was insufficient evidence to support a conviction of first-
degree murder. We disagree.

       Challenges to the sufficiency of the evidence are reviewed de novo to “determine
whether any rational trier of fact could have found that the essential elements of the crime were
proven beyond a reasonable doubt.” People v Russell, 297 Mich. App. 707, 721; 825 NW2d 623
(2012) (citation omitted). “This Court reviews the evidence in the light most favorable to the
prosecution.” Id. “This Court resolves all conflicts regarding the evidence in favor of the
prosecution,” People v Lockett, 295 Mich. App. 165, 180; 814 NW2d 295 (2012), and
“[q]uestions of credibility are left to the trier of fact and will not be resolved anew by this
Court,” People v Avant, 235 Mich. App. 499, 506; 597 NW2d 864 (1999).

        In order to convict a defendant of first-degree premeditated murder, the prosecution must
prove that there was an “(1) the intentional killing of a human (2) with premeditation and
deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627 (2010). The intent
required for first-degree premeditated murder is the intent to kill with premeditation and
deliberation. People v Taylor, 275 Mich. App. 177, 179; 737 NW2d 790 (2007); MCL
750.316(1)(1). “Premeditation and deliberation require sufficient time to allow the defendant to
take a second look.” People v Anderson, 209 Mich. App. 527, 537; 531 NW2d 780 (1995)

                                               -1-
(quotation marks and citation omitted). “Premeditation may be established through evidence of
the following factors: (1) the prior relationship of the parties; (2) the defendant’s actions before
the killing; (3) the circumstances of the killing itself; and (4) the defendant’s conduct after the
homicide.” Id. “[M]inimal circumstantial evidence will suffice to establish the defendant’s state
of mind[.]” People v Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008).

        The crime at issue occurred at a home in Detroit. Defendant testified that he and the
victim were involved in a dispute in the bedroom of the home. The victim hit defendant with a
wooden club. Defendant then went to the kitchen of the house and obtained a metal pipe.
Defendant returned to the bedroom and hit the victim with the pipe. At trial, defendant testified
that the victim was sitting up on the bed, but in a police interrogation, he stated that when he
reentered the bedroom, the victim was lying on the bed, facing the opposite direction. At trial,
defendant acknowledged that he could have left the house after being hit by the wooden club.
This evidence was sufficient to show premeditation and deliberation, as defendant had sufficient
time to take a second look before killing the victim with the pipe. Anderson, 209 Mich App at
537. Indeed, “[a] sufficient time lapse to provide an opportunity for a ‘second look’ may be
merely seconds[.]” People v Meier, 47 Mich. App. 179, 191-192; 209 NW2d 311 (1973).

       Affirmed.


                                                             /s/ Karen M. Fort Hood
                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Colleen A. O’Brien




                                                -2-